HARRIS, J.
Because many of the findings (and rulings) by the court in this dissolution action are unsupported by the record, we reverse. This was a two-year marriage involving two children. The parties had similar employment with similar income. Based on the guidelines, each was assessed approximately the same amount of child support. But in addition to this amount, the husband, as additional child support, was required to keep the children medically insured and to provide $100,000 in life insurance for the benefit of the children. Since both of the parties have similar income and similar obligations of support1, the cost of the medical insurance and the cost of the life insurance, if the court finds it necessary, should be shared on the same basis as the child support unless the court can explain a reason for the disparity. See generally Gingola v. Velasco, 668 So.2d 1054 (Fla. 2nd DCA 1996).
The assessment against the husband of $5,470.68 to repay the wife for debts she paid before she declared bankruptcy, as candidly conceded by the wife’s attorney, has absolutely no support in the record and is reversed.
The husband’s claim for a share of the improvements to the wife’s house after marriage as a marital distribution was, as found by the trial judge, unsupported by the record and the denial is affirmed.
The furniture and personal property have not been listed and valued as required by section 61.075, Fla. Stat. (2000). The award for marital distribution is therefore reversed.
In all other respects, we affirm the trial court’s rulings.
AFFIRMED in part; REVERSED in part and REMANDED to delete the husband’s obligation to repay the wife $5, 470.63 as a reimbursement for payment of debt and for reconsideration of the insurance requirements and marital distribution.
COBB and PETERSON, JJ., concur.

. The legislature has determined that the burden of child support shall be shared by the parents in accordance with their incomes. There seems to be no reason why supplemental child support in the form of insurance obligations should not also be so shared.